United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4301
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Fernando A. Chavez, also known as     * District of Nebraska.
Fernando Alvarez Chavez, also known *
as Fernando Chavez-Alvarez,           *     [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                            Submitted: November 7, 2000
                                Filed: November 16, 2000
                                    ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Fernando Chavez pleaded guilty to conspiring to distribute and possess with
intent to distribute methamphetamine, in violation of 21 U.S.C. § 846. Prior to
sentencing, he moved to withdraw his plea, contending that his former attorney--who
was replaced after the plea because his license to practice law had been suspended--
had not adequately communicated with him and had misled him about his case. The
district court1 denied the motion without a hearing and sentenced Chavez to 87 months
imprisonment and 5 years supervised release. Chavez appeals, arguing that the court
should have conducted a hearing and should have allowed him to withdraw his plea.

       We find no abuse of discretion. See United States v. Bahena, 223 F.3d 797, 807
(8th Cir. 2000) (standard of review). At the change-of-plea hearing, Chavez was
assisted by an interpreter and was accurately informed of the prison term he faced;
under oath, Chavez affirmed that he had had sufficient time to speak with his attorney,
that he had told his attorney everything the attorney needed to know about his case, that
he was satisfied with his attorney’s representation, that he understood the charge
against him, that he was pleading guilty freely and voluntarily, and that no one had
promised him a lighter sentence. See id. at 806-07 (under very similar facts, defendant
did not show any fair and just reason for withdrawing plea). Nor did the district court
abuse its discretion by not holding a hearing on the motion. See United States v.
Wojcik, 60 F.3d 431, 433 (8th Cir. 1995) (court need not hold hearing on plea-
withdrawal motion if allegations are not grounds for withdrawal even if true).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
                                           -2-